 In the Matterof ROBERT H.CLARKCOMPANYandMECHANICS EDU-CATIONAL SOCIETY OF AMERICA, LOCAL 75Case.No. 01-R-2898.Deeided August 90, 1945Messrs. Latham & Watkins, by Mr. Paul R. Watkins,of Los Angeles,Calif., for the Company.Mr. Karl E. Pauli,of Los Angeles, Calif., for the Union.Mr. David P. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEUpon a petition duly filed by Mechanics Educational Society ofAmerica, Local 75, herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Robert H. Clark Company, Beverly Hills, California, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before William T. Whit-sett,Trial Examiner.Said hearing was held at Los Angeles, Cali-fornia, on June 27, 1945.The Company and the Union appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYRobert H. Clark Company is a partnership engaged in the manu-facture and distribution of adjustable cutting tools.During the year1944, the Company purchased raw materials for use in its businessvalued in excess of $150,000, of which approximately 90 percent repre-sents purchasesoriginating outside the State of California.During63 N. L.It.B., No. 65.429 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe same period, sales of the Company's finished products exceeded$400,000 in value, of which approximately 85 percent represents thevalue of products sold and shipped outside the State of California.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDMechanics Educational Society of America, Local 75, is a labororganization, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a substan-tial number of employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSubstantially in accordance with the agreement of the parties madeat the hearing, we find that all production and" maintenance employeesof the Company, including shipping, receiving, and tool crib em-ployees, truck drivers, inspectors, all leadmen except assembly depart-ment leadmen, but excluding office and clerical employees, productionclerk, and all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.1The Field Examiner reported that the Union submitted 30 application cards, and thatthere were 74 employees in the appropriate unit. ROBERTH. CLARK COMPANY431DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Robert H. ClarkCompany, Beverly Hills, California, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Twenty-first Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by MechanicsEducational Society of America, Local 75, for the purposes of collec-tive bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.